MEMORANDUM **
Richard J. Glair appeals pro se the district court’s dismissal with prejudice of his 42 U.S.C. § 1983 action alleging police officers violated his right to substantive due *690process by failing to provide adequate notice of traffic violation charges and by incorrectly testifying that he had violated a section of the Vehicle Code. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, see Western Radio Services Co., Inc. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997), and we affirm.
The district court properly dismissed Glair’s complaint because the issues he raised could have been and should have been raised in his earlier federal action. See Dodd v. Hood River County, 59 F.3d 852, 862 (9th Cir.1995) (barring claims based on the same factual transaction that could have been joined in an earlier action).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *690courts of this circuit except as may be provided by 9th Cir. R. 36-3.